Citation Nr: 0310924	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-06 381A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility to Dependents' Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had verified service from July 1948 to October 
1948 and from December 1950 to April 1971.  He died in May 
1998.  The appellant is the deceased veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
RO which denied the claim of service connection for the cause 
of the veteran's death, denied the claim for eligibility to 
Dependents' Education Assistance and also denied the claim 
for accrued benefits.


REMAND

The evidence of record herein was last reviewed by the RO in 
February 1999 after which the file was sent to the Board.  In 
March 2002, the Board reviewed the evidence of record, 
determined that further evidentiary development was 
warranted, and undertook same pursuant to 38 C.F.R. § 19.9 
(2002).  As a result, evidence, consisting of service 
personnel records and additional service medical records, has 
been added to the file since the evidence was last reviewed 
by the RO.

The jurisdiction conferred upon the Board by 38 C.F.R. § 19.9 
(2002), i.e., to adjudicate claims on the basis of evidence 
developed by the Board but not reviewed by the RO, was 
recently invalidated.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, No. 02-7304, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the appellant 
and ask her to identify by name, address, 
and approximate (beginning and ending) 
dates all VA and non-VA health care 
providers that have treated the veteran 
during his lifetime.  The aid of the 
appellant in securing these records, to 
include providing necessary 
authorizations, should be enlisted.  If 
any of the requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claim's file, and the 
appellant should be informed in writing.

2.  The RO should send the appellant a 
letter explaining the VCAA, to include 
the duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should explain, what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the claims.  
The letter should also specifically 
inform the appellant of which portion of 
the evidence is to be provided by the 
appellant and which part, if any, the RO 
will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

3.  To help avoid a future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the appellant's claims in light of all of 
the evidence of record and issue a 
Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31 and 19.38 
(2002).  


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


